963 F.2d 385
Coloneyv.U.S.
NO. 91-3524
United States Court of Appeals,Eleventh Circuit.
May 13, 1992

1
Appeal From:  N.D.Fla.


2
REVERSED IN PART, VACATED IN PART.


3
Federal Reporter. The Eleventh Circuit provides by rule that


4
unpublished opinions are not considered binding precedent.


5
They may be cited as persuasive authority, provided that a


6
copy of the unpublished opinion is attached to or


7
incorporated within the brief, petition or motion.  Eleventh

Circuit Rules, Rule 36-2, 28 U.S.C.A.)